Citation Nr: 1235022	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  09-48 692	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a right lower extremity disorder, claimed as compartment syndrome of the right lower leg.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

B. Diliberto, Counsel


INTRODUCTION

The Veteran had active service from September 1985 to December 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, as part of the Benefits Delivery at Discharge (BDD) program.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 


FINDING OF FACT

The competent and probative evidence of record is in relative equipoise as to whether the Veteran's right lower extremity disorder began in or is otherwise related to his military service.  





CONCLUSION OF LAW

Resolving reasonable doubt in his favor, the Veteran has a right lower extremity disorder which is related to his active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has claimed entitlement to service connection for compartment syndrome of the right lower extremity.  In general, service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for certain chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, the record must contain: (1) evidence of a current disability, (2) evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  

The relevant evidence of record includes service treatment records, VA examination reports, private treatment records and several written statements from the Veteran.  

Service treatment records do indicate that the Veteran was diagnosed with compartment syndrome while on active duty.  Service treatment records indicate that the Veteran was seen for right shin pain in September 1999.  Service treatment records also indicate that the Veteran began experiencing right lower extremity pain in September 2003. He was treated for problems associated with his right leg, including pain on exertion.  In November 2003 an examiner indicated that the Veteran required a workup for chronic exertional compartment syndrome.  Treatment records from January 2004 note a diagnosis of right leg exercise-induced compartment syndrome.  Subsequent treatment records show continued treatment for that condition.  The Veteran's July 2008 retirement examination noted compartment syndrome of the right leg as a chronic illness.  

After the Veteran's release from active service he was afforded a VA fee-based examination in September 2008.  During that examination the Veteran reported having been diagnosed with compartment syndrome in his right calf approximately five years earlier.  He stated that he was not treated for the condition in the field, and that he has pain which occurs twice a day and lasts for approximately one hour.  He described the pain as a crushing, aching, squeezing and cramping sensation with a severity of 9 out of 10.  He stated that the pain was elicited by physical activity and relieved by rest.  Range of motion studies were normal, as were motor and sensory function.  Physical examination revealed that the form and function of the muscles in the legs were symmetrical.  There was no muscle or bone tenderness or atrophy in the muscle compartments.  Radiographic imagery revealed that the Veteran's right knee was normal, except for minimal enthesopathy along the tibial spines.  The Veteran's right ankle was also normal.  The examiner diagnosed the Veteran with exercise-induced compartment syndrome with no residual effects identified.  

In his March 2009 Notice of Disagreement (NOD) the Veteran asserted that he has continued to have continuous pain and difficulty with his right leg compartment syndrome.  He stated that the VA examination only examiner his right knee and ankle and did not check his calf area.  In his November 2009 Substantive Appeal (VA Form 9) the Veteran stated that he continues to have chronic problems with his compartment syndrome.  

In May 2011 the Veteran was afforded an additional VA examination in support of his claim.  During that examination the Veteran reported that he began noticing right foot drop occurring with physical training during service, following foot numbness and then pain.  He reported that these symptoms recovered after rest.  He stated that he continues to have these symptoms with overexertion, but is able to exercise so long as he curtails activity based on symptoms.  He did not report any specific injury, but felt that the condition was attributable to overuse during service.  The examiner diagnosed the Veteran with traumatic compartment syndrome of the right lower extremity and noted that there were mild to moderate effects on usual daily activities.  He stated that the Veteran is completely functional and curtails his activity as needed to limit or prevent symptoms.  Occasional discomfort in the right lower extremity was the primary symptom, but the examiner noted that no treatment was required as the Veteran uses preventative care and does not allow the condition to exacerbate.  

After weighing the evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in relative equipoise with regard to whether the Veteran has a right lower extremity disorder that either began in or is otherwise related to his military service.  The Board notes that the extent or compensable nature of the Veteran's right lower extremity disorder is not before the Board at this time.  For the Veteran to be successful in his claim, he needs to show only that it is at least as likely as not that his claimed disability began in or is otherwise related to service.  See 38 U.S.C.A. § 5107(b).  The Board finds that standard has been met in this case.  

In this context, the Board notes that the Veteran was diagnosed with the condition in service and was diagnosed with the same condition shortly after service.  The condition was noted as chronic during service and the Veteran has reported having consistent symptomatology since that time.  See Charles v. Principi, 16 Vet. App. 374-75 (2002).  His reports are both competent and highly probative.  

In sum, the Board is satisfied that service connection is established for a right lower extremity disorder and that claim is granted in full.  In making this determination, the Board is not attempting to make an independent medical determination; rather, it is weighing the evidence of record and making a determination as to the probative value of such evidence.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  

Duty to Assist

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, given the favorable disposition in this adjudication, and the fact that no prejudice to the Veteran could result from the Board's decision, no further notice or assistance is required.  

ORDER

Entitlement to service connection for a right lower extremity disorder, claimed as compartment syndrome, is granted. 


____________________________________________
JOHN C. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


